Citation Nr: 0330451	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk




INTRODUCTION

The veteran had active military service from September 1966 
to April 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision by the RO which denied the claim of service 
connection for residuals of a left shoulder injury.  

An October 2001 rating decision by the RO denied claims of 
service connection for a right arm condition, bilateral knee 
injury, left shoulder injury, and a bilateral hip condition.  
In August 2002, the veteran timely submitted a notice of 
disagreement as to all of the above issues except the right 
arm condition.  An August 2002 statement of the case (SOC) 
issued by the RO correctly addressed the issues of bilateral 
knee injury, left shoulder injury, and bilateral hip injury.  
In October 2002, the veteran filed a substantive appeal (VA 
Form 9), wherein he checked the box documenting that he had 
read the SOC, and that he was only appealing the left 
shoulder claim.  See 38 C.F.R. § 20.202 (2003).  Thus, only 
the issue of service connection for residuals of a left 
shoulder injury has been perfected and is before the Board.

In an April 2003 statement in support of claim, the veteran 
raised new claims of service connection for post-traumatic 
stress disorder, bilateral hip disorder, bilateral knee 
disorder, a lung disorder, a stomach disorder, hearing loss, 
and an elbow disorder.  These issues have not been developed 
or adjudicated for appellate review.  The issues are 
therefore referred to the RO for appropriate action.  


REMAND

The veteran and his representative claim that he has a left 
shoulder disorder which was incurred in service.   

A review of the veteran's service medical records shows no 
mention of a left shoulder injury.  However, the Board notes 
that the record indicates that the veteran received treatment 
at an army hospital in Fort Campbell, Kentucky, from 
September 1967 to December 1967.  This treatment report is 
not of record, and this is the period of time in which the 
veteran claims he was treated for a left shoulder injury at 
that particular army hospital.  Thus, the RO should attempt 
to obtain service hospital records from the above-mentioned 
facility to determine whether the veteran received treatment 
for a left shoulder injury.  

In his October 2002 substantive appeal, the veteran alleged 
that he was a combat veteran.  He stated that he was shipped 
to Vietnam and that he dislocated his left shoulder when he 
jumped in a hole in Vietnam.  The record does not contain the 
veteran's service personnel records.  Thus, the RO should 
attempt to obtain the veteran's service personnel records to 
determine whether the veteran served in Vietnam and whether 
he engaged in combat.  If it is determined that the veteran 
engaged in combat, his report of sustaining a left shoulder 
injury can be accepted as credible evidence that he sustained 
a left shoulder injury.  See 38 U.S.C. § 1154(b) (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
letter that meets all VCAA notice 
obligations in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.	Obtain service hospital records from 
Fort Campbell, Kentucky, for the period 
covering September 1967 to December 1967, 
to determine whether the veteran received 
treatment for an injury to his left 
shoulder.  

3.	Obtain the veteran's service personnel 
records to determine whether he served in 
Vietnam and whether he engaged in combat.  

4.	If the evidence shows that the veteran 
engaged in combat or that he received 
hospital treatment for a left shoulder 
injury, the veteran should be scheduled 
for a VA orthopedic examination for the 
purpose of determining the nature and 
etiology of any left shoulder disorder 
found.  If a left shoulder disorder is 
found, the examiner, based on examination 
findings, historical records, and medical 
principles, should give a medical 
opinion, with full rationale, as to 
whether the veteran's current left 
shoulder disorder is related to a service 
injury.  

5.	If the benefit sought on appeal is not 
granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




